Fourth Court of Appeals
                               San Antonio, Texas
                                      March 3, 2021

                                   No. 04-20-00542-CR

                                   Lavelle SIMPSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR10236
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
       Appellant’s second motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before April 1, 2021.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court